United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3294
                                    ___________

James Howard Smith, Trustee of the    *
Estates of Marilyn A. Hanson and      *
Lynne M. Rice,                        *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Laser, Wilson, Buford & Watts, P.C.;  *
Southern Guaranty Insurance Company; *        [UNPUBLISHED]
Continental Casualty Insurance        *
Company,                              *
                                      *
            Defendants-Appellees.     *
                                 ___________

                              Submitted: April 15, 1998
                                  Filed: May 5, 1998
                                   ___________

Before LOKEN and LAY, Circuit Judges, and PRATT,1 District Judge.
                               ___________

PER CURIAM.

     Upon review of the overall record, the Findings of Fact and Conclusions of Law
made by the District Court, and the briefs filed on appeal in this court, we affirm the



      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, sitting by designation.
judgment of dismissal of the plaintiff's claims based upon the well-reasoned opinion of
the District Court.

      See 8th Cir. R. 47B.

      IT IS SO ORDERED.

      A true copy.


             Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-